USCA4 Appeal: 19-4444      Doc: 45         Filed: 03/24/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4444


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID HANDY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:18-cr-00336-GLR-1)


        Submitted: February 10, 2022                                      Decided: March 24, 2022


        Before WYNN, THACKER, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James Wyda, Federal Public Defender, Baltimore, Maryland, Joanna Silver,
        Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greenbelt, Maryland, for Appellant. Robert K. Hur, United States Attorney, Brandon K.
        Moore, Assistant United States Attorney, Christine O. Goo, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4444      Doc: 45         Filed: 03/24/2022      Pg: 2 of 7




        PER CURIAM:

               David Handy pled guilty in February 2019 to possession of a firearm by a convicted

        felon, in violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court enhanced

        Handy’s offense level four levels under U.S. Sentencing Guidelines Manual

        § 2K2.1(b)(6)(B) for use or possession of a firearm in connection with the felony offense

        of reckless endangerment violating Maryland state law based on his involvement in a

        shooting incident, calculated a Guidelines range of 27 to 33 months’ imprisonment, and

        sentenced Handy to 24 months’ imprisonment.

               On appeal, Handy challenges this prison term, arguing that the district erred by not

        considering – with respect to his assertion of self-defense to the offense of reckless

        endangerment – if his escape route from the shooting incident was safe and, to the extent

        the court considered the escape route to be safe, that the conclusion that the route was safe

        was clearly erroneous. Handy also maintains that the district court erred in its explanation

        of the sentence by failing to consider his argument regarding the deterrent effect of being

        shot in the chest and almost dying made in support of a sentence at the low end of the

        15-to-21-month Guidelines range that he asserted would apply if the enhancement under

        USSG § 2K2.1(b)(6)(B) did not. We affirm. 1




               1
                 During the pendency of this appeal, Handy was released from prison.
        We nevertheless conclude that, because Handy is still serving a three-year term of
        supervised release, this appeal is not moot. See United States v. Ketter, 908 F.3d 61, 65–
        66 (4th Cir. 2018).

                                                     2
USCA4 Appeal: 19-4444      Doc: 45         Filed: 03/24/2022      Pg: 3 of 7




               “As a general matter, in reviewing any sentence ‘whether inside, just outside, or

        significantly outside the Guidelines range,’ we apply a ‘deferential abuse-of-discretion

        standard.’” United States v. McDonald, 850 F.3d 640, 643 (4th Cir. 2017) (quoting Gall v.

        United States, 552 U.S. 38, 41 (2007)). Under this standard, we review the district court’s

        legal conclusions de novo and its factual findings for clear error. United States v. Bolton,

        858 F.3d 905, 911 (4th Cir. 2017). “We first review for procedural errors; if and only if,

        we find no such procedural errors may we assess the substantive reasonableness of a

        sentence.” Id. (cleaned up). In evaluating the procedural reasonableness of a sentence, we

        assess whether the district court improperly calculated the Guidelines range, failed to

        consider the 18 U.S.C. § 3553(a) factors, or failed to adequately explain the chosen

        sentence. United States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020).

               “It is well established[, however,] that we will not vacate a sentence if we determine

        that the district court’s improper calculation of the Guidelines advisory sentencing range

        was harmless.” United States v. Mills, 917 F.3d 324, 330 (4th Cir. 2019). As the

        Government suggests, we need not resolve Handy’s challenges to the district court’s

        Guidelines ruling but may instead “proceed directly to an assumed error harmlessness

        inquiry.” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014) (internal

        quotation marks omitted). A sentencing error is harmless if: “(1) the district court would

        have reached the same result even if it had decided the Guidelines issue the other way, and

        (2) the sentence would be reasonable even if the Guidelines issue had been decided in the

        defendant’s favor.” Mills, 917 F.3d at 330 (cleaned up). Here, the first prong of the inquiry

        is easily met. The district court stated after imposing the 24-month term that it would have

                                                     3
USCA4 Appeal: 19-4444       Doc: 45         Filed: 03/24/2022      Pg: 4 of 7




        found that sentence reasonable had the four-level enhancement under § 2K2.1(b)(6)(B) not

        necessarily applied and noted in its statement of reasons that the sentence imposed would

        have been the same even if the four-level enhancement was inapplicable. See id. (noting

        that record in a case may show “that the district court thought the sentence it chose was

        appropriate irrespective of the Guidelines range” and concluding that court’s statement that

        particular prison term was one it would have imposed even had another Guidelines range

        been applicable met the first prong of the inquiry (internal quotation marks omitted)). “We

        therefore proceed to the second prong of the inquiry, whether the district court’s sentence

        [is] substantively reasonable.” Id. at 331 (internal quotation marks omitted).

               In reviewing the substantive reasonableness of a variant sentence, we “consider

        whether the sentencing court acted reasonably both with respect to its decision to impose

        such a sentence and with respect to the extent of the divergence from the sentencing range.”

        United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks

        omitted). Although a district court’s “explanation for the sentence must support the degree

        of the variance, it need not find extraordinary circumstances to justify a deviation from the

        Guidelines.” United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017) (cleaned up).

        Because this court’s review is ultimately for an abuse of discretion, we accord “due

        deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the

        extent of the variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017) (internal

        quotation marks omitted). In this posture, even if “we might reasonably conclude that a

        different sentence is appropriate, that conclusion, standing alone, is an insufficient basis to

        vacate the district court’s chosen sentence.” Id. (cleaned up).

                                                      4
USCA4 Appeal: 19-4444      Doc: 45         Filed: 03/24/2022      Pg: 5 of 7




               Applying these principles, we conclude that Handy’s 24-month prison term does not

        amount to an abuse of discretion under the totality of the circumstances, even if the

        applicable Guidelines range was the 15-to-21-month prison range for which Handy had

        advocated. The district court provided a sufficiently detailed explanation of the applicable

        § 3553(a) factors motivating its chosen sentence, focusing primarily on the nature and

        circumstances of Handy’s offense conduct and the danger posed by it, noting that Handy

        had not only had displayed “very poor judgment” and “really poor decision making” in

        illegally possessing a stolen revolver he had “no business” possessing but also had

        discharged it during the shooting incident and then attempted to discard it by trying to

        throw it onto the roof of a nearby club, acts it viewed as posing a high probability of death

        or serious injury to others.     The court noted Handy’s personal characteristics, his

        acceptance of responsibility and remorse, the physical and mental effects he sustained as a

        result of being shot, and his community and family involvement. The court explained that

        the sentence also was warranted to promote deterrence and to reflect the “extraordinarily

        serious” nature of Handy’s criminal conduct. In sum, the district court acted well within

        its discretion in determining that the applicable sentencing factors warranted a 24-month

        prison term, regardless of the alleged error in the application of the four-level enhancement

        under USSG § 2K2.1(b)(6)(B). See United States v. Rivera-Santana, 668 F.3d 95, 105

        (4th Cir. 2012) (stating it was within district court’s discretion to accord more weight to a

        host of aggravating factors in defendant’s case and decide that the sentence imposed would

        serve the § 3553 factors on the whole).



                                                     5
USCA4 Appeal: 19-4444      Doc: 45          Filed: 03/24/2022     Pg: 6 of 7




               Handy raises on appeal no challenge to the substantive reasonableness of the

        24-month prison term. Rather, he raises an additional challenge relative to its procedural

        reasonableness, arguing that, as evidenced by its explanation, the district court did not

        consider his mitigating argument made in support of a 15-month prison term, namely, that

        being shot during the shooting incident and almost dying would deter him from future

        criminal conduct. We, however, “have consistently framed our reasonableness inquiry in

        [assumed error harmlessness] review as being focused on substantive reasonableness.”

        Mills, 917 F.3d at 332 (internal quotation marks omitted).

               Because the “dispositive question” of whether the 24-month prison term is

        substantively reasonable under the facts of this case, see United States v. Hargrove,

        701 F.3d 156, 163 (4th Cir. 2012), cited with approval in Mills, 917 F.3d at 332, is

        answered in the affirmative, we affirm the criminal judgment. 2 We deny Handy’s motion

        for expedited oral argument and dispense with oral argument because the facts and legal


               2
                 After the completion of formal briefing in this case, we entered an order directing
        the parties to file supplemental briefs on the impact, if any, of Rehaif v. United States,
        139 S. Ct. 2191, 2200 (2019) (holding “that in a prosecution under 18 U.S.C. § 922(g) and
        § 924(a)(2), the Government must prove both that the defendant knew he possessed a
        firearm and that he knew he belonged to the relevant category of persons barred from
        possessing a firearm”), and United States v. Gary, 954 F.3d 194, 200, 208 (4th Cir. 2020)
        (holding that “a standalone Rehaif error satisfies plain error review because such an error
        is structural, which per se affects a defendant’s substantial rights,” and warrants correction
        on appeal), on Handy’s conviction. Following entry of that order, the Government moved
        without objection to suspend supplemental briefing, and we granted that motion. Later, in
        June 2021, the Supreme Court reversed this court’s decision in Gary. Greer v. United
        States, 141 S. Ct. 2090, 2101 (2021). Given that reversal, and consistent with our decision
        in United States v. Johnson, 812 F. App’x 126, 127 n.* (4th Cir. 2020) (No. 19-4008)
        (finding waived claim of Rehaif error not raised in opening brief filed after decision had
        issued), we decline to continue with supplemental briefing.

                                                      6
USCA4 Appeal: 19-4444      Doc: 45        Filed: 03/24/2022     Pg: 7 of 7




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    7